           Case 5:19-cv-00360-JM Document 56 Filed 03/17/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

CHAD E. GUESS                                                                         PLAINTIFF

V.                                  No. 5:19-CV-00360-JM-JTR

WELLPATH, LLC; et al.                                                             DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered on this day, this case is dismissed without prejudice. All

relief sought is denied, and the case is closed.

       Dated this 17th day of March, 2021.

                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE
